                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

ANGELA C. SPAHN                                                                     PLAINTIFF

v.                             Case No. 1:18-cv-00052-KGB-BD

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                                                    DEFENDANT

                                             ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge Beth Deere (Dkt. No. 14). The Recommended Disposition recommends that this Court

reverse the Commissioner’s decision and remand the matter to the Commissioner to develop the

record as necessary and to reconsider plaintiff Angela C. Spahn’s residual functional capacity and

the medical evidence (Id.). The time for filing objections to the Recommended Disposition has

passed, and no objections have been filed. After reviewing the Recommended Disposition, the

Court adopts the Recommended Disposition as its findings in all respects (Id.).

       It is therefore ordered that the Commissioner’s decision is reversed and remanded with

instructions to develop the record as necessary and to reconsider Ms. Spahn’s residual functional

capacity and the medical evidence. This case is remanded pursuant to sentence four of 42 U.S.C.

§ 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       So ordered this 29th day of August 2019.



                                                    ____________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
